—Appeal from a judgment of the Supreme Court (Ellison, J.), entered September 29, 1993 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respon*796dent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
The record fails to support petitioner’s contention that the employee assistance he received was inadequate. The assistant met with petitioner on at least two occasions and provided him with all relevant documents that were not deemed confidential. Moreover, petitioner did not object to such assistance at the hearing when any defects could have been remedied. With respect to the claim that he was denied his right to call a particular witness, the record reveals that when that witness could not be reached, petitioner voiced no objection to the absence of said testimony. Finally, petitioner has failed in his burden of proving that the Hearing Officer was not impartial. We have reviewed petitioner’s remaining contentions and reject them as either unpreserved for our review or lacking in merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.